Citation Nr: 0915553	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-40 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected status 
post anterior cruciate ligament repair with lateral release, 
right knee, with degenerative joint disease.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, including as secondary to 
service-connected status post anterior cruciate ligament 
repair with lateral release, right knee, with degenerative 
joint disease.

3.  Entitlement to service connection for residuals of a left 
ankle sprain.

4.  Entitlement to service connection for a myocardial 
infarction.

5.  Entitlement to an evaluation in excess of 10 percent for 
status post anterior cruciate ligament repair with lateral 
release, right knee, with degenerative joint disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1991 to February 
1999.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Veteran testified in support of these claims before the 
undersigned Veterans Law Judge during a hearing held in 
Washington, D.C. in August 2007.  During this hearing, the 
Veteran raised claims of entitlement to service connection 
for reflex sympathetic dystrophy and entitlement to the 
reopening of a previously denied claim for service connection 
for residuals of a right wrist injury.  The Board refers 
these raised claims to the RO for appropriate action.  

In October 2007, the Board remanded these claims as well a 
claim of entitlement to service connection for depression to 
the RO for additional action.  Thereafter, in a rating 
decision dated April 2008, the RO granted the latter claim.  
It is thus no longer before the Board for appellate review.

The Board addresses the claims of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
including as secondary to service-connected status post 
anterior cruciate ligament repair with lateral release, right 
knee, with degenerative joint disease, and entitlement to an 
evaluation in excess of 10 percent for status post anterior 
cruciate ligament repair with lateral release, right knee, 
with degenerative joint disease, in the REMAND section of 
this decision, below, and REMANDS these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  A right hip disorder is not related to the Veteran's 
active service or his service-connected right knee 
disability.

3.  A left ankle disorder is not related to the Veteran's 
active service.

4.  Degenerative joint disease of the left ankle did not 
manifest to a compensable degree within a year of the 
Veteran's discharge from service.

5.  The Veteran never had a myocardial infarction and does 
not currently have residuals thereof.




CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of 
service-connected status post anterior cruciate ligament 
repair with lateral release, right knee, with degenerative 
joint disease.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).

2.  Residuals of a left ankle sprain were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

3.  A myocardial infarction was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claims by letters dated February 2004, November 2007 and June 
2008, the first sent before initially deciding those claims 
in a rating decision dated June 2004.  Such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of a supplemental statement of the case the RO 
sent the veteran in September 2008, also reflects compliance 
with pertinent regulatory provisions and case law, noted 
above.  In the letters, the RO acknowledged the Veteran's 
claims, notified the Veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the Veteran all 
necessary information on disability ratings and effective 
dates.  The RO also identified the evidence it had received 
in support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The 
Veteran does not now claim that there is any outstanding 
information or evidence to secure in support of his claims.

The RO also conducted medical inquiry in support of these 
claims by affording the Veteran VA examinations, during which 
VA examiners addressed the etiology of the disabilities at 
issue in this appeal.  In Appellant's Post-Remand Brief dated 
February 2009, the Veteran questions the adequacy of the 
reports of VA examinations as they pertain to his claim for 
service connection for a myocardial infarction.  He 
specifically asserts that a credentialed physician is needed 
to evaluate the Veteran's cardiac status, not a nurse 
practitioner who specializes in orthopedics or an 
orthopedist.  

The Board acknowledges the Veteran's assertion, but does not 
believe that another examination in support of the claim for 
service connection for a myocardial infarction is needed.  As 
explained below, considered collectively, the medical 
evidence of record establishes that the Veteran has never had 
a myocardial infarction.  A nurse practitioner and 
orthopedist have sufficient expertise to review the medical 
record and determine whether a medical professional has 
diagnosed such a condition.  
 
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The Veteran seeks service connection for a right hip 
disorder, including as secondary to his service-connected 
right knee disability, residuals of a left ankle sprain, and 
a myocardial infarction.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis or cardiovascular-renal disease became manifest 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307(a)(1)-(3), 3.309(a) (2008).

In order to prevail in a claim for service connection on its 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Hip

According to written statements the Veteran submitted during 
the course of this appeal and his hearing testimony, 
presented in August 2007, the Veteran has a right hip 
disability that is due to his service-connected right knee 
disability.  Allegedly, every time his right knee locks up of 
gives out, his right hip becomes painful and also locks up.  
The Veteran alternatively asserts that, during service when 
he injured his right knee from falling off a telephone pole, 
he might have also injured his right hip, the residuals of 
which developed into his current right hip disability.

Post-service treatment records, including private treatment 
records dated since 2003, a March 2006 letter from a private 
physician, and a report of VA joints examination conducted in 
December 2007, confirm that the Veteran has a right hip 
disorder most recently diagnosed as a chronic strain.  The 
question is thus whether this disorder is related to the 
Veteran's active service, or his service-connected right knee 
disability.

As previously indicated, the Veteran had active service from 
April 1991 to February 1999.  During this time period, he did 
not report or receive treatment for right hip complaints.  He 
injured his right knee falling from a pole, as alleged, but 
records of that injury fail to mention any right hip 
residuals.  

Following discharge, four years later, the veteran sought 
treatment for right hip complaints initially thought to be 
due to bursitis and underwent VA examinations of his joints.  
However, during treatment visits and examinations, no medical 
professional related the Veteran's right hip disorder to his 
active service, or his service-connected right knee 
disability.  In fact, in December 2007, a VA examiner ruled 
out such a relationship on the bases that there was no 
documentation of a right hip problem in service, that a right 
hip disorder was first diagnosed in 2003, and that the 
Veteran's right knee disability, which caused a limp favoring 
the right knee, would place increased strain on the Veteran's 
left lower extremity, not his right lower extremity, to 
include the hip.    

As noted above, to prevail in a claim for service connection, 
the Veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran's assertions represent the only evidence of 
record relating his right hip disability to his service or 
service-connected right knee disability.  The Veteran's 
assertions in this regard are insufficient to establish the 
nexus element of a service connection claim as the record 
does not reflect that the Veteran possesses a recognized 
degree of medical knowledge to render an opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of competent evidence establishing that the 
Veteran's right hip disability is related to his active 
service or service-connected right knee disability, the Board 
concludes that such disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of the service-connected right knee disability.  The 
evidence with regard to this claim is not in relative 
equipoise, therefore, the Veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.

B.  Left Ankle

The Veteran asserts that, during service, he sprained his 
left ankle and, since then, has experienced residuals of the 
sprain.  Such residuals allegedly include popping, cracking 
and severe pain while walking.  

A report of VA joints examination conducted in December 2007 
confirms that the Veteran has a right ankle disorder most 
recently diagnosed as degenerative joint disease.  The 
question is thus whether this disorder is related to the 
Veteran's active service, or manifested to a compensable 
degree within a year of his discharge therefrom.  

During active service, in May 1995, the Veteran sprained his 
left ankle, which necessitated splinting and the use of 
crutches.  After the Veteran recovered from this injury, he 
did not seek in-service or post-service treatment for 
residuals thereof.  He did, however, undergo a VA examination 
in December 2007, during which a VA examiner ruled out a 
relationship between the Veteran's current left ankle 
disorder and his active service.  He based this opinion on a 
lack of documentation of left ankle problems from the time of 
the injury until the VA examination.  

Again, the Veteran's assertions, which may not be considered 
competent, represent the only evidence of record relating the 
Veteran's left ankle disorder to his service.  In the absence 
of competent evidence establishing that such disorder, 
characterized as degenerative joint disease, is related to 
the Veteran's active service or manifested to a compensable 
degree within a year of his discharge therefrom, the Board 
concludes that such disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence with regard to this claim is not in 
relative equipoise, therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.



C.  Myocardial Infarction

The Veteran asserts that, during service, he received 
treatment for chest pain, which a medical professional 
differentially diagnosed as a possible myocardial infarction.  
He further asserts that, since discharge from service, he has 
continued to experience chest pain.  Allegedly, on August 20, 
2003, he was told that he had had a mild heart attack.    

According to the Veteran's service treatment records, during 
active service, in November 1991 and June 1994, as alleged, 
the Veteran sought treatment for chest pain.  X-rays revealed 
no abnormalities.  After the first incident, a medical 
professional diagnosed non-cardiac chest wall pain, 
costochondriasis.  After the second incident, a medical 
professional noted a differential diagnosis of myocardial 
infarction pneumothorax pneumonia, but then a cardiac work-up 
revealed no abnormalities.  He then diagnosed anterior chest 
pain.  He explained that the veteran's current presentation 
was not consistent with an acute myocardial infarction.

According to service and post-service treatment records, from 
July 1994 to July 2003, the Veteran did not report or seek 
treatment for chest pain or any other cardiac complaints and 
no medical professional noted any cardiac abnormalities.  In 
August 2003, the Veteran was hospitalized for typical chest 
pain, during which serial enzymes, a myocardial perfusion 
scan and an echocardiogram revealed no cardiac abnormalities, 
findings sufficient to rule out a myocardial infarction.  
There was an ejection fraction of 72 percent and no evidence 
of ischemia.   During a VA examination conducted in December 
2007, a VA examiner reviewed records of this hospitalization 
and, considering them in conjunction with the examination and 
the normal results of an electrocardiogram, concluded that 
the Veteran had no existing cardiovascular disorder to 
account for the chest pain and that there was no 
documentation of record of a myocardial infarction.  

The Veteran's assertions, which may not be considered 
competent, represent the only evidence of record indicating 
that he had a mild heart attack in August 2003 and diagnosing 
a myocardial infarction or residuals thereof.  In the absence 
of competent evidence establishing that the Veteran currently 
has residuals of a myocardial infarction, the Board concludes 
that such disorder was not incurred in or aggravated by 
service.  The evidence with regard to this claim is not in 
relative equipoise, therefore, the Veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.


ORDER

Service connection for a right hip disorder, including as 
secondary to service-connected status post anterior cruciate 
ligament repair with lateral release, right knee, with 
degenerative joint disease, is denied.

Service connection for residuals of a left ankle sprain is 
denied.

Service connection for a myocardial infarction is denied.


REMAND

The Veteran claims entitlement to service connection for 
degenerative disc disease of the lumbar spine, including as 
secondary to service-connected status post anterior cruciate 
ligament repair with lateral release, right knee, with 
degenerative joint disease, and entitlement to an evaluation 
in excess of 10 percent for status post anterior cruciate 
ligament repair with lateral release, right knee, with 
degenerative joint disease.  Additional action is necessary 
before the Board decides these claims.

First, in February 2009, the Veteran submitted additional 
evidence to the RO, which it then transferred to Board.  The 
RO has not considered this evidence, which is pertinent to 
the Veteran's knee claim as well as the raised claim noted in 
the INTRODUCTION section of this decision, in support of the 
Veteran's appeal and the Veteran has not waived his right to 
have the RO do so.  

Second, as previously indicated, the VCAA provides that VA 
must notify a claimant of the evidence necessary to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  With 
regard to the claims being remanded, VA has not yet provided 
the Veteran adequate assistance; therefore, to proceed in 
adjudicating these claims would prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. at 392-
94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the claims being remanded is 
nec
ess
ary
.  
The
Veteran now asserts that his low back disability is due to 
his 
ser
vic
e-
con
nec
ted
right knee disability.  To date, however, VA has not obtained 
a 
med
ica
l 
opi
nio
n
addressing this assertion.  In addition, the Veteran's right 
knee disability is characterized as status post anterior 
cruciate ligament repair with lateral release, right knee, 
with degenerative joint disease.  The record reflects, 
however, that the Veteran also has reflex sympathetic 
dystrophy, a serious medical condition affecting multiple 
parts of his body, particularly his neurological system, 
including his right knee.  (As indicated in the INTRODUCTION 
section of this decision and previously, in a REMAND issued 
in October 2007, the Veteran has raised a claim for service 
connection for reflex sympathetic dystrophy on the basis that 
it is either due to or aggravated by his service-connected 
right knee disability.  To date, however, the RO has not 
acted in response to the Veteran's claim, which some of the 
medical evidence of record supports.)  Accordingly, the Board 
cannot determine the severity of the Veteran's right knee 
disability without a medical professional first 
distinguishing symptoms of that disability from those that 
result from the Veteran's reflex sympathetic dystrophy.   

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA orthopedic examination in support of 
his claims for service connection for a 
low back disability and an increased 
evaluation for a right knee disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any existing low 
back disability;

b) offer an opinion regarding 
whether such disability is 
proximately due to or the 
result of the Veteran's 
service-connected right knee 
disability;  

c) distinguish all right knee 
symptoms caused by the 
Veteran's service-connected 
right knee disability from 
those that are caused by his 
reflex sympathetic dystrophy;   

d) Describe the impact of the 
right knee symptoms (only those 
due to the service-connected 
disability) on the Veteran's 
daily activities and 
employability; and

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

2.  Readjudicate the claims being 
remanded.  In so doing, consider the 
service connection claim on direct and 
secondary bases, including as due to the 
Veteran's service-connected right knee 
disability.  Consider the claim for an 
increased evaluation based on all 
evidence of record, including that which 
the Veteran submitted in February 2009.  
If either benefit sought is not granted, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need take no action unless 
otherwise advised.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


